Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-135251 and 333-43498) of Omega Protein Corporation of our report dated March 5, 2013 relating to the financial statements, the financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Annual Report on Form 10-K. /s/PricewaterhouseCoopers LLP Houston, Texas March 5, 2013
